Order entered November 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00221-CR
                                      No. 05-13-00222-CR
                                      No. 05-13-00240-CR
                                      No. 05-13-00251-CR

                            VICTOR JOEL SUAREZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
      Trial Court Cause Nos. F09-41419-K, F06-45426-K, F06-45427-K, F12-71456-K

                                           ORDER
       The Court REINSTATES the appeals.

       On October 18, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 13, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the October 18, 2013 order

requiring findings.

       We note that Ms. Garrett did not file with the record State’s Exhibit nos. 8, 9, 21, and 22,

CDs. Accordingly, we ORDER Janice Garrett, official court reporter of the Criminal District

Court No. 4, to file, within TEN DAYS of the date of this order, a supplemental record
containing State’s Exhibit nos. 8, 9, 21, and 22, CDs. No extensions will be granted. If Ms.

Garrett does not file the supplemental record containing these exhibits within the time specified,

we will order that she not sit as a court reporter until the exhibits are filed in this appeal.

        Appellant’s brief is due within FORTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

official court reporter, Criminal District Court No. 4; and to counsel for all parties.


                                                        /s/     DAVID EVANS
                                                                JUSTICE